OPINION — AG — **** RURAL MEDICAL EDUCATION LOAN AND SCHOLARSHIP PROGRAM **** (1) THE END OF THE "COURSE OF STUDY" OF THE RECIPIENT, AND THE TIME AT WHICH HE MUST BEGIN TO REPAY HIS SCHOLARSHIP, IS THAT TIME AT WHICH THE RECIPIENT RECEIVES A LICENSE TO PRACTICE MEDICINE IN THIS STATE. THE SAME IS TRUE WHETHER THE RECIPIENT REPAYS THE SCHOLARSHIP BY PRACTICE IN A RURAL COMMUNITY OR IN CASH. (2) ANY ONE PERIOD OF INTERNSHIP OR SERVICE IN THE ARMED FORCES POSTPONES THE ACCRUAL OF INTEREST ON A GRANT THE RECIPIENT HAS ELECTED TO REPAY IN CASH. THE BOARD OF TRUSTEES MAY BY RULE AND REGULATION PRESCRIBE UPON WHAT CONTINGENCIES THE COMMENCEMENT OF RURAL PRACTICE MAY BE POSTPONED. THE CONTRACTS WITH RESPECTIVE RECIPIENTS SHOULD SPECIFY THAT RURAL PRACTICE SHALL BEGIN UPON COMPLETION OF THE COURSE OF STUDY AS DEFINED HEREIN, BUT THE CONTRACTS SHOULD NOT BE DRAWN IN A MANNER THAT WOULD PRECLUDE THEIR AMENDMENT OR MODIFICATION SHOULD CONTINGENCIES WITHIN THE GUIDELINES ESTABLISHED BY BOARD RULES ARISE AND POSTPONEMENT OF RURAL PRACTICE BECOME NECESSARY. (3) THE BOARD SHALL BY RULE AND REGULATION DETERMINE THE TIME IN WHICH PAYMENTS MUST BEGIN AND BE COMPLETED IF THE RECIPIENT ELECTS TO REPAY A SCHOLARSHIP IN CASH. THE CONTRACTS WITH THE RECIPIENT SHOULD SPECIFY, AND NOTES EVIDENCING THE OBLIGATIONS SHOULD BE EXECUTED. SIMPLE INTEREST ON THOSE OBLIGATIONS WILL ACCRUE AT A RATE OF TEN (10%) PER ANNUM. CITE: 70 Ohio St. 1970 Supp. 625.1-625.8 [70-625.1] — [70-625.8], 59 Ohio St. 1969 Supp., 493 [59-493], 59 Ohio St. 1961 491 [59-491] (W. J. MONROE)